DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The abstract of the disclosure is objected to because of legal phraseology Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means”, “said” and “comprising” should be avoided.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR’900 (Translation of French Patent Document FR1564900A) hereinafter referred to as FR’900.

[AltContent: textbox (Alignment Plane)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    328
    481
    media_image1.png
    Greyscale

FR’900 Figure 1
Regarding Claim 1, FR’900 discloses an air-cooled condenser comprising: 
a shell (1) defining an internal cavity having an open top end and open bottom end (shown in figure 1, wherein the top and bottom have an opening for the passing of working fluid); 	
a tube bundle assembly disposed in the cavity of the shell (shown in figure 1);
the tube bundle assembly comprising a horizontally elongated top header pipe (5), a horizontally elongated bottom header pipe (6), and 
a plurality of vertical heat exchange tubes (2) each fluidly coupled to the top and bottom pipes by respective upper and lower feeder pipes (7).
The recitation “air cooled condenser” has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the claim is drawn to a structure and the portion of the claim following the preamble is a self-contained description of the structure not depending for completeness upon the introductory clause.
Regarding Claim 2, FR’900 further discloses the top and bottom header pipes (5 and 6) are spaced apart and vertically axially aligned with each other in a common vertical plane (shown in figure 1).
Regarding Claim 3, FR’900 further discloses the top and bottom header pipes (5 and 6) are oriented parallel to each other (shown in figure 1).
Regarding Claim 4, FR’900 further discloses the tubes are arranged in a horizontally aligned first row of tubes (shown in figure 1, wherein the tubes (2) of the tube bundles are arranged in a horizontal row) above the bottom header pipe and below the top header pipe (shown in figure 1).
Regarding Claim 5, FR’900 further discloses the tubes are oriented parallel to each other (shown in figure 1).
Regarding Claim 6, FR’900 further discloses the tops of each tube lie in a common upper horizontal plane (see annotated figure 1, “Alignment Plane”),  and bottoms of each of the tubes lie in a common lower horizontal plane (see figure 1, wherein the tubes are aligned on a bottom alignment Plane).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above and in further view of Gou (USP 4998509), hereinafter referred to as Gou.
Regarding Claim 7, although FR’900 discloses the first row of tubes includes an outermost peripheral pair of tubes (shown in figure 1, being the outermost tube bundles) each laterally offset from the top and bottom header pipes (shown in figure 1) and the common vertical plane (shown in figure 1), FR’900 fails to explicitly disclose a central tube extending linearly between the top and bottom header pipes along the common vertical plane.
Gou, also drawn to a heat exchanger having tubes connecting vertically offset headers, teaches a central tube (90, found in the center of the heat exchanger as shown in figure 2) extending linearly between the top (72) and bottom (74) header pipes along the common vertical plane (shown in figure 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide FR’900 with a central tube extending linearly between the top and bottom header pipes along the common vertical plane, as taught by Gou, the motivation being to fluidly connect the vertically offset headers with a flow path of least resistance while also permitting the draining of any working fluid found within the bottom of the header to reduce stagnation.         
Regarding Claim 8, FR’900 further discloses the peripheral pair of tubes are each fluidly coupled to the top and bottom header pipes by L-shaped upper and lower feeder pipes (shown in figure 1, wherein the carrier tubes (3, “The carrier or central tube can also be provided with flexible elements”) and the heat exchange tubes (2) are attached with L-shaped tubes for fluidly connecting to the respective header).
Regarding Claim 9, a modified FR’900 further teaches the central tube (the central tube is previously taught by Gou in the rejection of Claim 7, see figure 2 of Gou) is fluidly coupled to the top and bottom header pipes by straight upper and lower feeder pipes (the feeder pipes are taught by FR’900 to allow for a flexible tube assembly, further FR’900 states, “The carrier or central tube can also be provided with flexible elements”, wherein a connection between the carrier pipe (3) and the headers is a straight path). It is noted that FR’900 teaches feeder pipes on straight pipes (2 and 3) that extend between vertically offset headers while Gou teaches that it is known to place a tube situated on a vertical plane that intersects the axis of the respective headers, therefore a modified FR’900 having the central tube of Gou would in fact comprise a feeder tube as intended by FR’900.
Regarding Claim 10, FR’900 further discloses an intermediate pair of tubes (shown in figure 1, being the tubes directly adjacent the central tube on either lateral side), one each of the intermediate pair of tubes arranged between one of the peripheral tubes and the central tube (shown in figure 1, wherein the central tube of Gou is situated on a vertical plane that intersects the axis of the respective headers).
Regarding Claim 11, FR’900 further discloses the intermediate pair of tubes are each fluidly coupled to the top and bottom header pipes (shown in figure 1) by L-shaped upper and lower feeder pipes (7).

Claims 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above in further view of Gou (USP 4998509) as applied in Claims 7-11 above and in further view of Grapengater (USP 6155339), hereinafter referred to as Grapengater.
Regarding Claim 12, although FR’900 discloses the top and bottom header pipes have a shape, FR’900 fails to disclose each of the top and bottom header pipes has a vertically elongated obround transverse cross-sectional shape defining a minor axis oriented perpendicular to the common vertical plane and a major axis oriented parallel to the common vertical plane.
Grapengater, also drawn to a heat exchanger having tubes being connected to a header, teaches each header pipe has a vertically elongated obround transverse cross-sectional shape (shown in figure 3, wherein the header has a flat surface for connecting heat exchange pipes) defining a minor axis oriented perpendicular to the common vertical plane (shown in figure 3, wherein the minor axis extends in a horizontal direction) and a major axis oriented parallel to the common vertical plane (shown in figure 3, wherein the major axis extends in a vertical direction).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the top and bottom header pipes of FR’900 with a vertically elongated obround transverse cross-sectional shape defining a minor axis oriented perpendicular to the common vertical plane and a major axis oriented parallel to the common vertical plane, as taught by Grapengater, the motivation being “The flat portions of the sidewalls provide a planar surface, for which it is easier to drill tube openings and access plug holes and install tubes and plugs. The flat surfaces, along with the opposed holes and openings, make installing and cleaning the tubes easier”, abstract).         
Regarding Claim 13, a modified FR’900 further teaches each of the top and bottom header pipes (shown in figure 1 of FR’900) comprises a pair of opposing flat vertical sides (the vertical sides is previously disclosed by Grapengater in the rejection of Claim 12), an arcuate top (shown in figure 3 of Grapengater) extending between the vertical sides, and an arcuate bottom extending between the vertical sides (shown in figure 3 of Grapengater).
Regarding Claim 14, a modified FR’900 further teaches the upper and lower feeder pipes of each of the peripheral and intermediate tubes (shown in figure 1 of FR’900, wherein FR’900 teaches the feeder pipes connecting to the headers) are fluidly connected to one of the flat vertical sides (shown in figure 3 of Grapengater and previously taught in Claim 12, wherein the pipes attach to the flat side of the header) of the top and bottom header pipes. It is noted that FR’900 teaches the feeder pipes attaching to either lateral side of the header pipes, wherein Grapengater teaches that it is known to attach heat exchange pipes to a flat side of an elongated header. Therefore, a modified FR’900 having the flat header sides as taught in Grapengater, allows for said heat exchange pipes to attach to flat sides on both lateral sides and on both headers.
Regarding Claim 15, a modified FR’900 further teaches the upper feeder pipes of the intermediate tubes are fluidly connected to one of the flat vertical sides (shown in figure 3 of Grapengater and previously taught in Claim 12, wherein the pipes attach to the flat side of the header) of the top header pipe below the upper feeder pipes of the peripheral tubes (shown in figure 1 of FR’900, wherein the peripheral tubes are positioned higher on the header (5) than the intermediate tubes).
Regarding Claim 16, a modified FR’900 further teaches the lower feeder pipes of the intermediate tubes are fluidly connected to one of the flat vertical sides (shown in figure 3 of Grapengater and previously taught in Claim 12, wherein the pipes attach to the flat side of the header) of the bottom header pipe above the upper feeder pipes of the peripheral tubes (shown in figure 1 of FR’900, wherein the peripheral tubes are positioned lower on the header (6) than the intermediate tubes).
Regarding Claim 17, a modified FR’900 further teaches the upper and lower feeder pipes of the intermediate tubes (shown in figure 1 of FR’900, wherein the upper and lower tubes of the intermediate tubes are shown attaching to the respective header pipes (5 and 6)) are nested (nesting pipes that attach to a header is previously taught in the rejection of Claim 12 by Grapengater, wherein the heat exchange pipes are aligned when attached to the header) inside the upper and lower feeder pipes of the peripheral tubes (shown in figure 1 of FR’900, wherein the upper and lower tubes of the peripheral tubes are shown attaching to the respective header pipes (5 and 6)).


Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above and in further view of Faka (US PG Pub. 20110030391), hereinafter referred to as Faka.
Regarding Claim 18, although FR’900 discloses numerous tube bundles for a heat exchanger and upper and lower feeder pipes, FR’900 fails to explicitly disclose a horizontally aligned second row of vertical heat exchange tubes, the tubes in the second row each fluidly coupled to the top and bottom pipes by respective upper and lower feeder pipes oriented parallel to the upper and lower feeder pipes of the first row of tubes.
Faka, also drawn to a heat exchanger having tubes attaching to a header, teaches a horizontally aligned second row of vertical heat exchange tubes (shown in figure 4b, wherein multiple rows of finned tubes are shown), the tubes in the second row each fluidly coupled to the top and bottom pipes (shown in figure 4b) by respective upper and lower feeder pipes oriented parallel to the upper and lower feeder pipes of the first row of tubes (the feeder pipes are disclosed in FR’900, wherein Faka teaches multiple rows of heat exchange tubes connecting to inlet (33) and outlet (37) manifolds, wherein the connecting pipes of a single row are parallel with the other rows, see figure 4b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide FR’900 with a horizontally aligned second row of vertical heat exchange tubes, the tubes in the second row each fluidly coupled to the top and bottom pipes by respective upper and lower feeder pipes oriented parallel to the upper and lower feeder pipes of the first row of tubes, as taught by Faka, the motivation being to increase the overall heat exchange capability of the structure thereby reducing the need for multiple heat exchanger or to produce a greater amount of cooled working fluid for a larger heat generating structure.         

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above and in further view of Boyer (USP 4320566), hereinafter referred to as Boyer.
Regarding Claim 19, although FR’900 discloses a shell, FR’900 fails to disclose the shell of the air-cooled condenser has a rectangular cuboid form with rectilinear transverse cross section.
Boyer, also drawn to a heat exchanger having a shell with tubes, teaches the shell of the air-cooled condenser has a rectangular cuboid form with rectilinear transverse cross section (“The steam condenser 10 includes an outer shell 12 which may be circular or rectangular in section”, col. 2 ll. 30-32). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the shell of FR’900 with a rectangular cuboid form with a rectilinear transverse cross section, as taught by Boyer, the motivation being to conform to an established area.         
Alternately, FR’900 discloses the claimed invention except for a rectangular shape for the shell. It would have been obvious matter of design choice to form the shell in a rectangular shape, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).

Claims 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above and in further view of Tobin et al. (USP 4307778), hereinafter referred to as Tobin.
Regarding Claim 20, although FR’900 discloses a vertical fluid pathway within the shell, FR’900 fails to disclose a plurality of laterally open air entry windows arranged between the top and bottom ends of the shell to draw ambient cooling air transversely through the tubes into the internal cavity.
Tobin, also drawn to a heat exchanger having a shell and internal tubes, teaches a plurality of laterally open air entry windows (34) arranged between the top and bottom ends of the shell (shown in figure 1) to draw ambient cooling air transversely through the tubes into the internal cavity (shown in figure 1). It is noted that FR’900 discloses the vertical tubes and the two fluid flow paths through the internal shell, whereas Tobin teaches that it is well known to include air paths on lateral walls of the heat exchanger for increased air circulation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the shell of FR’900 with a plurality of laterally open air entry windows arranged between the top and bottom ends of the shell to draw ambient cooling air transversely through the tubes into the internal cavity, as taught by Tobin, the motivation being to increase heat exchange efficiency by providing separate flow paths for the heat exchangers, therefore mitigating the flow of conditioned air from one heat exchanger to perform heat exchange on a subsequent heat exchanger.         
Regarding Claim 21, FR’900 fails to disclose a blower disposed in the internal cavity at the top end of the shell, the blower operable to draw ambient cooling air into the internal cavity from the bottom end and air entry windows, and discharge the ambient cooling air through the top end. 
Tobin, also drawn to a heat exchanger having a shell and internal tubes, teaches a blower (30) disposed in the internal cavity at the top end of the shell (shown in figure 1), the blower operable to draw ambient cooling air into the internal cavity from the bottom end and air entry windows, and discharge the ambient cooling air through the top end (shown in figure 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide FR’900 with a blower disposed in the internal cavity at the top end of the shell, the blower operable to draw ambient cooling air into the internal cavity from the bottom end and air entry windows, and discharge the ambient cooling air through the top end, as taught by Tobin, the motivation being to increase heat exchange through forced convection, wherein the blower increases the airflow through the heat exchanger thereby increasing the heat exchange capability of the device.         

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above in view of Tobin et al. (USP 4307778) as applied in Claims 20-21 and in further view of Rosenblad (USP 4969507), hereinafter referred to as Rosenblad.
Regarding Claim 22, FR’900 fails to disclose steam flows from the top header pipe downward through the tubes, exchanges heat with the ambient cooling air to condense the steam, and the steam condensate is collected in the bottom header pipe from the tubes.
Rosenblad, also drawn to a heat exchanger having a shell, teaches steam (“steam”, as shown in figure 6) flows from the top header pipe (63) downward through the tubes (51), exchanges heat with the ambient cooling air (shown in figure 6) to condense the steam, and the steam condensate is collected in the bottom header pipe from the tubes (shown in figure 6).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide FR’900 with steam flowing from the top header pipe downward through the tubes, exchanges heat with the ambient cooling air to condense the steam, and the steam condensate is collected in the bottom header pipe from the tubes, as taught by Tobin, the motivation being to increase the performance of falling film condensers and to provide heat exchange at a greater efficiency.         
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “steam” and “exchanges heat with the ambient cooling air to condense the steam, and the steam condensate is collected in the bottom header pipe from the tubes”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FR’900 (Translation of French Patent Document FR1564900A) as applied in Claims 1-6 above in view of Wolf (USP 0424748) and in further view of Rojey et al. (USP 4368779), hereinafter referred to as Wolf and Rojey.
Regarding Claim 23, although FR’900 discloses a tube for carrying a working fluid, FR’900 fails to disclose each of the heat exchanger vertical tubes comprises a first finned tube section comprising a first plurality of vertically-extending external longitudinal fins protruding radially outward from an outer surface of the tube, and a second finned tube section comprising a second plurality of vertically-extending external longitudinal fins protruding radially outward from the outer surface of the tube; wherein the first finned tube section and the second finned tube section are discrete structural elements; wherein a first end of the first finned section is abutted to a second end of the second finned tube section; and the discrete first finned tube section and the second finned tube section arranged and rotated relative to each other so that the first and second plurality of longitudinal fins are angularly offset from one another.
Wolf, also drawn to a heat exchanger having a tube, teaches a heat exchanger tube comprises a first finned tube section (shown in figure 2, wherein the heat exchanger tube comprises multiple wings (C), further on page 1 ll. 50 Wolf discloses a preferable embodiment may include six wings (C)) comprising a first plurality of extending external longitudinal fins (C) protruding radially outward from an outer surface of the tube (as part of the aforementioned preferable embodiment includes the first three wings (C)), and 
a second finned tube section comprising a second plurality of vertically-extending external longitudinal fins protruding radially outward from the outer surface of the tube (as part of the aforementioned preferable embodiment includes the last three wings (C)); wherein 
the first finned tube section and the second finned tube section are discrete structural elements (shown in figure 2, wherein the wings (C) are separate components); wherein 
a first end of the first finned section is abutted to a second end of the second finned tube section (“The attachments are placed at any desired distance apart along the pipe”, Page 1 ll. 56-57, wherein Wolf discloses that the wings (C) may be positioned at any distance). It is noted that FR’900 discloses the vertical extending tubes, wherein Wolf teaches that it is old and well known to add wings to heat exchange tubes in order to increase heat exchange capability.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide FR’900 with the aforementioned limitations, as taught by Wolf, the motivation being to increase the surface area of the heat exchanger and therefore the heat exchange capability.         
Regarding the rotating fins, a modified FR’900 does however teach multiple discrete wings or fin sections are added to a heat exchange tube at any separating distance for increasing surface area for greater heat exchange.  
	One of ordinary skill in the art would recognize that there is a need in the art to provide wings or fin sections to the exterior of heat exchange tubes in order to increase the overall heat exchange capability of the device. Therefore, when there are a finite number of identified, predictable solutions, i.e. the first discrete finned tube section and the second discrete finned tube section are aligned so that the first and second plurality of longitudinal fins are not angularly offset from one another or the first discrete finned tube section and the second discrete finned tube section are rotated relative to each other so that the first and second plurality of longitudinal fins are angularly offset from one another, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. that the heat exchange will increase, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). Further, the prior art to Rojey teaches a first discrete finned section and a second discrete finned section are rotated relative to each other so that the first and second plurality of longitudinal fins are angularly offset from one another (“it is possible each time a new sheet is placed to rotate it at a constant angle about an axis passing through the center of the circle defined by the stacking of the sheets, so as to obtain a partial covering of the holes. Channels of helical shape are thus obtained, whereby the exchange surface is increased and a turbulence improving the heat transfer is induced by the free edges at the level of each hole”, col. 4 ll. 32-40). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to modify FR’900, by having the first discrete finned tube section and the second discrete finned tube section are rotated relative to each other so that the first and second plurality of longitudinal fins are angularly offset from one another, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763